Order entered September 25, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00976-CV

                           ACE CASH EXPRESS, INC., Appellant

                                                V.

                    SENTHILKUMAR RAMANATH, ET AL., Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-01709-2014

                                            ORDER
       We GRANT appellant’s September 24, 2014 motion for an extension of time to file a

brief. Appellant shall file its brief on or before OCTOBER 29, 2014. We caution appellant

that no further extension will be granted in this accelerated absent extraordinary circumstances.


                                                      /s/    ELIZABETH LANG-MIERS
                                                             JUSTICE